Citation Nr: 1531977	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-26 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Whether the debt of $29,785.00 for overpayment of nonservice-connected pension benefits was counted correctly and is valid.

2.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for bilateral hearing loss and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 
INTRODUCTION

The Veteran served on active duty from March 1984 to October 1989 and from March 1990 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 and January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In June 2015, the Veteran testified at a hearing before the Board.  At the hearing, the Veteran submitted additional, duplicate evidence with a waiver of original jurisdiction.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2015, the Veteran withdrew his appeal with respect to the issue of whether the debt of $29,785.00 for overpayment of nonservice-connected pension benefits was counted correctly and is valid.

2.  The claim for service connection for bilateral hearing loss was previously denied in a February 2009 rating decision.  The Veteran did not appeal that claim and it is therefore final.
 
3.  Evidence added to the record since the last final February 2009 denial is not cumulative and redundant of the evidence of record at the time of such decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of whether the debt of $29,785.00 for overpayment of nonservice-connected pension benefits was counted correctly and is valid have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The February 2009 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100, 20.1104 (2014). 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2014). 

The Veteran properly perfected his appeal as to the issue of whether the debt of $29,785.00 for overpayment of nonservice-connected pension benefits was counted correctly and is valid.  However, in a May 2015 statement, the Veteran stated that he no longer wished to pursue that claim.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issue of whether the debt of $29,785.00 for overpayment of nonservice-connected pension benefits was counted correctly and is valid, there remain no allegations of errors of facts or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the issue. 

Accordingly, the issue of whether the debt of $29,785.00 for overpayment of nonservice-connected pension benefits was counted correctly and is valid is dismissed.

New & Material Evidence

The RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss in a February 2009 rating decision.  At the time, a November 2008 VA examination indicated that the Veteran did not meet the criteria for a diagnosis of hearing loss in either ear pursuant to VA regulation 38 C.F.R. § 3.385, and therefore the RO denied the claim.  The Veteran did not appeal that decision and it is final.

In January 2011, the RO declined to reopen the previously denied claim for service connection for bilateral hearing loss.  The RO found that new and material evidence demonstrating a current diagnosis of hearing loss in either ear was not shown, and the claim was denied. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in November 2010.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Board finds that new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss. 

New evidence includes a September 2013 VA treatment record reflecting that the Veteran was fitted with hearing aids.  Whereas a September 2010 VA treatment record demonstrates a note that hearing aids were not yet indicated for the Veteran's hearing loss.  Therefore, it is possible that the Veteran's hearing loss has worsened in degree such that he would meet the criteria for a disability pursuant to 38 C.F.R. § 3.385.  Accordingly, as there is the possibility of a current disability, of which there was not when the claim was previously denied, the Board finds that new and material evidence has been received and the claim is reopened.


ORDER

The issue of whether the debt of $29,785.00 for overpayment of nonservice-connected pension benefits was counted correctly and is valid is dismissed.

New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss and the claim is reopened.


REMAND

The Veteran contends that his bilateral hearing loss was caused or aggravated by exposure to acoustic trauma in service.  Specifically, he contends that when he served as a cannoneer, he conducted live fire field exercises without adequate hearing protection and that, while stationed overseas during Desert Storm, he was involved in live fire missions.

The Veteran's service treatment records are negative for a diagnosis of hearing loss.  Post-service treatment records include a November 2009 VA audiological examination.  At that time, the Veteran did not have hearing loss in either ear that met the requirements for consideration of hearing loss as a disability under 38 C.F.R. § 3.385.  Since then, the Veteran has submitted additional VA treatment records, including dated in September 2013, that indicate that he was issued hearing aids.  However, a current audiogram is not of record.  Because it is possible that his hearing loss has worsened, a VA examination and opinion is necessary to adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any current bilateral hearing loss.  The claims folder and a copy of this remand should be reviewed by the examiner.  The examiner should address the following:

a)  Does the Veteran currently suffer from hearing loss in the right or left ear under 38 C.F.R. § 3.385?

b)  Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current hearing loss was caused or aggravated by his service, to include exposure to weapons fire while stationed as a cannoneer and during Desert Storm?

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


